Exhibit 10.17

 



[ex10xvii_001.jpg]  

10 King Street East, Suite 700, Toronto, ON M5C 1C3

Phone: +1 416-564-2870 | www.western-uranium.com

  

October 1, 2016

 

Mr. Russell Fryer

Chief Executive Officer

Baobab Asset Management LLC

3 Greenwich Office Park, Suite 102

Greenwich, CT 06831

 

Dear Russell,

 

Further to recent conversation with you and Rob Klein, I am pleased to extend
your consulting agreement which expired September 30, 2016 until January 31,
2017. This shall be on the same terms and conditions as those in the prior
consulting contract. Kindly confirm your acceptance of this offer by signing
below and emailing a scanned copy to myself and Rob Klein.

 

Regards,

 

/s/ George Glasier   George Glasier   President and CEO  

 

Accepted and agreed to:

 

 

/s/ Russell S. Fryer   Baobab Asset Management LLC   By: Russell Fryer  

 

 

